Citation Nr: 1731743	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  08-36 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested as chest pain, to include consideration of gastroesophageal reflux disease (GERD).

3.  Entitlement to a disability evaluation in excess of 50 percent for PTSD with depression.


REPRESENTATION

Appellant represented by:	Charles McCorvey, Agent


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from January 1972 to November 1981.  He was also a member of the Alabama Army National Guard, with a period of active duty from March 2003 to September 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2011 rating decisions by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs.

The Veteran testified at an August 2013 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

When this case was previously before the Board in January 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action. 

At the outset, the Board notes that the Veteran's agent submitted a statement in March 2014, subsequent to the January 2014 remand, taking exception to the fact that the undersigned did not accept jurisdiction and take testimony on two secondary issues of service connection for sleep apnea and for headaches at the August 2013 hearing.  The Board reaffirms its finding that it does not have jurisdiction over these issues.  To this point, the Board acknowledges that VA waives any objection to an untimely substantive appeal if, upon filing, it takes actions leading a veteran to believe his appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  However, that was not the case here, and accordingly, the Board finds that it lacks jurisdiction over these matters. 

However, the Veteran and his agent are invited to submit additional evidence or argument regarding the issues on appeal.  Moreover, if they do not feel that the August 2013 hearing was adequate, they should file a motion for another hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issues of service connection for sleep apnea and for headaches, both as secondary to PTSD, were referred to the Agency of Original Jurisdiction (AOJ) in the January 2014 remand.  As no action has been taken on these matters, they are again referred to the AOJ for prompt action.

This appeal was processed using the Virtual VA (VVA) paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before this claim is adjudicated.

In the January 2014 remand, the Board directed that efforts be undertaken to ensure that complete VA records from January 2004 to the present were available for review by adjudicators.  

In response to the remand, a June 2016 deferred rating noted that steps one to three of the remand had to be done and that medical files from the prior five years had to be uploaded to VVA.  Treatment records from 2011 to 2016 were added to VVA.  

Unfortunately, however, there was not compliance with the Board's remand directives as records from 2003 to 2010 were not sought or were not uploaded to the electronic claims system.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  As such, a remand is warranted.

Moreover, the duty to assist includes a duty to examine the veteran and secure an appropriate opinion when necessary.  38 C.F.R. § 3.159 (c).  If an examination is undertaken, VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).

In response to the Board's remand, the Veteran was afforded a VA examination in August 2016 in which the VA examiner stated that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic GERD condition or its residuals; no medical opinion could be rendered as no condition was diagnosed.

The Board finds that clarification is required from the August 2016 VA examiner as VA treatment records show that the Veteran was diagnosed with GERD multiple times throughout the pendency of this appeal.  That is, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The August 2016 VA examiner also stated that erectile dysfunction was not caused by service or service-connected conditions.  The examiner stated "as per medication profile, condition is highly unlikely to be the cause or to have aggravated this condition since [it] is only associated to high dosages of the medication with an incidence of less than 3 [percent] of the cases".  

The Board finds that clarification is required from the August 2016 VA examiner, to specifically include the legal standard required for adjudication.  That is, whether it is at least as likely as not that erectile dysfunction is aggravated by medications for PTSD, to include citalopram.

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran and his agent to submit additional evidence or argument regarding the issues on appeal.

2.  Associate with the electronic claims file complete VA treatment records from the medical center in Biloxi, Mississippi, and all associated clinics to include the Mobile OPC, as well as any other VA facility identified by Veteran or in the record, for the period of January 2004 to 2010.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

3.  Refer the case to the VA examiner who conducted the August 2016 VA examination (or a suitable substitute) for an addendum medical opinion to address the issue of service connection for erectile dysfunction.  Another examination is not required.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  

Access to the electronic claims file, along with a copy of this remand, must be made available to the examiner for review.  The examiner must review the entire claims file.  The examiner should then address the following:

Whether the currently diagnosed erectile dysfunction is at least as likely as not aggravated by medications for PTSD, to include citalopram.  Records reflect that erectile dysfunction was first reported in February 2006, and citalopram use began in October 2006.

Aggravated means chronically worsened beyond the natural progression.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Refer the case to the VA examiner who conducted the August 2016 VA examination (or a suitable substitute) for an addendum medical opinion to address the issue of service connection for a disability manifested as chest pain, to include consideration of GERD.  Another examination is not required.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  

Access to the electronic claims file, along with a copy of this remand, must be made available to the examiner for review.  The examiner must review the entire claims file.  The examiner should then address the following:

Whether it is at least as likely as not that any GERD diagnosed during the pendency of this appeal was caused or aggravated by service or a service-connected disease.  The examiner must specifically discuss instances of chest pain during service and address whether such were manifestations of GERD.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones, 23 Vet. App. 382.

5.  Review the electronic claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

